DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed and preliminary amended on 01/11/2021 are pending and being examined. Claims 1, 3, 13, and 17 are independent form.

Priority
3.	This application is a DIV of US patent application 15/792467, filed on 10/24/2017, provisional application of 62412643 filed on 10/25/2016.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (“An End-to-End System for Unconstrained Face Verification with Deep
Convolutional Neural Networks”, ICCV, 2015, hereinafter “Chen”). 

Regarding claim 1, Chen discloses a recognition (the face verification method/system with deep convolutional neural networks (DCNNs); see abstract) method, comprising: initializing target position and scale within a video frame (“localize faces in each image and video frame”, see Sec.3, 1st para; wherein each face region is “100x100 pixels”, see Sec.3.3, 1st para, and the last three lines); extracting positive and negative samples from the video frame (wherein the datasets include positive and negative pairs, see Sec.4.2, 1st para); extracting higher-dimensional Haar-like features from the positive and negative samples (wherein each face region is “100x100 pixels”; see Sec.3.3, 1st para, and the last three lines; see also Sec.3.4, 1st para); using a sparse coding function, including determining sparse Haar-like features from the higher-dimensional Haar-like features; and forming a sparse feature matrix from the sparse Haar-like features (using DCNN to extract 320 facial features from each input face image having 100x100; see Sec.3.4, 1st para); and classifying targets using the sparse feature matrix (where the Joint Bayesian Metric Learning classifies each input face image to positive or negative through computing “the similarity between a pair of images/videos” and using the facial features, see Sec.3.4, 2nd para; see the last processing of fig.1, and Sec.3, 1st para).  

Regarding claim 2, Chen discloses the facial recognition method of claim 1, wherein classifying targets comprises classifying targets using a naive Bayesian classifier (see Sec.3.4, 2nd para)

Regarding claim 3, Chen discloses an adaptive feature updating method (the Joint Bayesian Metric Learning method/system with deep convolutional neural networks (DCNNs); see Sec.3.4), comprising extracting sparse Haar-like features from candidate face targets in a video frame (using DCNN to extract 320 facial features from each input face image having 100x100; see Sec.3.4, 1st para); classifying and scoring results derived from the sparse Haar-like features to locate a target, from among the candidate face targets, in the video frame; and determining similarity of the target to a target template (classifying each input face image, which is extracted from a video (see Sec.3, 1st para), to positive or negative through computing “the similarity between a pair of images/videos” and using the facial features, see Sec.3.4, 2nd para; see the last processing of fig.1, and Sec.3, 1st para). 
 
Regarding claim 4, Chen discloses the method of claim 3, wherein determining similarity of the target to a target template comprising determining similarity of the target to the target template using a naive Bayesian classifier (see the similarity/distance shown in Eq(3)), 

Regarding claim 5, 18, Chen discloses, further comprising: determining that the target is dissimilar to the target template; and replacing the target template with the target based on the determined dissimilarity (see Eq(4) when “otherwise”).  

Regarding claim 6, 19, Chen discloses, further comprising: determining that the target is similar to the target template; and updating a Bayesian classifier based on the determined similarity (see Eq(4) when “if yij(*)>1”).  

Regarding claim 7, Chen discloses the method of claim 3, further comprising accessing a video frame; and wherein extracting sparse Haar-like features from candidate face targets comprises extracting sparse Haar-like features from candidate face targets in the video frame (using DCNN to extract 320 facial features from each input face image having 100x100; see Sec.3.4, 1st para).  

Regarding claim 8, 20, Chen discloses, wherein classifying and scoring results derived from the sparse Haar-like features comprises classifying the results using a binary classification process (see the last processing of fig.1, and Sec.3, 1st para).  

Regarding claim 9, 14, Chen discloses, further comprising accessing the video frame; and wherein classifying targets comprises locating a target in the video frame using the sparse feature matrix (localize faces in each image and video frame, cf. Sec.3, 1st para;).  

Regarding claim 10, 15, Chen discloses, wherein extracting positive and negative samples from the video frame comprises extracting the positive and negative samples in a neighborhood around the target position within the video frame (using the kernel having 3x3 size in the convolutional layers, cf. Sec.3.4, 1st para.).  
 
Regarding claim 11, Chen discloses the method of claim 1, wherein extracting higher-dimensional Haar-like features comprises extracting one or more of: a digital image or a pixel intensity (100x100 pixels; cf. Sec.3.4, 1st para). 
 
Regarding claim 12, 16, Chen discloses, wherein extracting higher-dimensional Haar-like features comprises: detecting an eye region and a cheek region of a target at the target position (facial landmarks, cf. fig.4); and determining a Haar-like feature that includes adjacent triangles above the eye region and the check region within the video frame (the facial region includes eyebrows and check area; see fig.4)  

Regarding claim 13, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sun et al, “Deep Learning Face Representation by Joint Identification-Verification”, NIPS, 2014.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/18/2022